DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki et al. (JP 2006-264424) in view of Saito (JP 60-23314 U).
In regards to claim(s) 1, Hideki et al. discloses the claimed limitations including a steering device (Reference is made to Figure 3), comprising:
a front shaft (12A);
a rear shaft (12B) which is positioned rearward from the front shaft in a vehicle body and is configured to be movable relative to the front shaft in a shaft axis direction, and to which a steering wheel (11) is attached;
a front column (13A) configured to rotatably support the front shaft around the shaft axis via a front bearing (19A); and
a rear column (13B) configured to rotatably support the rear shaft around the shaft axis via a rear bearing (19B) and is configured to be movable relative to the front column in the shaft axis direction.

In regards to claim(s) 2, Hideki et al. discloses the claimed limitations including a steering device, comprising:
a steering shaft (12A,12B) having a rear-end portion to which a steering wheel (11) is attached;
a rear bearing (19B) configured to support the steering shaft;
a front bearing (19A) configured to support the steering shaft in front of the rear bearing; and
a steering column (13A,13B) configured to rotatably support the steering shaft around a shaft axis (Reference is made to Figure 3) via the rear bearing and the front bearing.

In regards to claim(s) 1-2, Hideki et al. discloses the claimed limitations excluding plural rear bearings with a set interval (40mm or less) therebetween.
Saito discloses a rear bearing including a first and a second bearing which are disposed with an interval therebetween in the shaft axis direction in a non-insertable region (Reference is made to Figures 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rear bearing of Hideki et al. in view of the teachings of Saito to include a plurality of bearings so as to provide some resistance against thrusting forces as is known in the automotive arts.
As for the precise spacing of the interval, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the interval depending on the available space and providing the optimum loading on the bearings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideki et al. (JP 2006-264424) in view of Kozuka (US Patent 5,152,358).
In regards to claim(s) 1, Hideki et al. discloses the claimed limitations including a steering device (Reference is made to Figure 3), comprising:
a front shaft (12A);
a rear shaft (12B) which is positioned rearward from the front shaft in a vehicle body and is configured to be movable relative to the front shaft in a shaft axis direction, and to which a steering wheel (11) is attached;
a front column (13A) configured to rotatably support the front shaft around the shaft axis via a front bearing (19A); and
a rear column (13B) configured to rotatably support the rear shaft around the shaft axis via a rear bearing (19B) and is configured to be movable relative to the front column in the shaft axis direction.

In regards to claim(s) 2, Hideki et al. discloses the claimed limitations including a steering device, comprising:
a steering shaft (12A,12B) having a rear-end portion to which a steering wheel (11) is attached;
a rear bearing (19B) configured to support the steering shaft;
a front bearing (19A) configured to support the steering shaft in front of the rear bearing; and
a steering column (13A,13B) configured to rotatably support the steering shaft around a shaft axis (Reference is made to Figure 3) via the rear bearing and the front bearing.

In regards to claim(s) 1-2, Hideki et al. discloses the claimed limitations excluding plural rear bearings with a set interval (40mm or less) therebetween.
Kozuka discloses a pair of ball bearings (12,13) in a bearing holding portion (14) with a spacer (17) interposed between the ball bearings, acting as a rear bearing before a steering wheel.  Kozuka further discloses that it is known to adjust the spacing, including adjusting the length of the spacer, to achieve a desired/optimum preload.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the rear bearing of Hideki et al. in view of the teachings of Kozuka to include a plurality of bearings so as to provide some resistance against thrusting forces as is known in the automotive arts.
As for the precise spacing of the interval, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the interval depending on the available space and providing the optimum loading on the bearings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616